            Case 1:19-cv-00247-APM Document 27 Filed 12/14/19 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT FOR
                               THE DISTRICT OF COLUMBIA


 MONTE SILVER and MONTE SILVER,            )
 LTD., an Israeli corporation,             )
                                           )
                    Plaintiffs,            )       CASE NO. 1:19-cv-247-APM
         vs.                               )
                                           )
 INTERNAL REVENUE SERVICE;                 )
 UNITED STATES DEPARTMENT OF               )
 THE TREASURY; CHARLES RETTIG, in )
 his official capacity as Commissioner of
                                           )
 Internal Revenue; and STEVEN MNUCHIN,
                                           )
 in his official capacity as United States
                                           )
 Secretary of the Treasury,
                                           )
                    Defendants             )
                                           )




                PLAINTIFFS’ MOTION FOR EXPEDITED CONSIDERATION OF
                          DEFENDANTS’ MOTION TO DISMISS

       Plaintiffs respectfully request that the Court expedite its consideration of Defendants’

motion to dismiss. Pursuant to Local Civil Rule 7(m), Plaintiffs’ counsel has forwarded a

draft of this motion to Defendant’s counsel, but has not received a response regarding the

position of the Government on this motion.

       As good cause for allowance of this motion, plaintiffs state that a prompt decision is

necessary to prevent a rapidly approaching statute of limitations from barring plaintiffs from

ever obtaining relief in the future.

       Plaintiffs are small businesses who brought this action under the Regulatory

Flexibility Act. 5 U.S.C. Section 601 et seq. (the “RFA”). Petitioners’ complaint and

amended complaint contend that the Final Regulations relating to the Transition Tax

                                               1
           Case 1:19-cv-00247-APM Document 27 Filed 12/14/19 Page 2 of 4



violated the RFA. Under the RFA, a small business adversely affected or aggrieved by final

action has one year from the date of the final agency action to enforce its rights under the

RFA. 5 USC 611.

        Here, the regulations were issued on January 15, 2019, and a challenge to the

regulations must, therefore, be filed on or before January 15, 2020.

       While the complaint in this case was filed within that statute of limitations, the

Government’s motion to dismiss contends that the Court lacks jurisdiction as the action is

premature under the Anti-Injunction Act. Plaintiffs have opposed the motion to dismiss and

argue that the Court has jurisdiction over their claims.

   To avoid substantial prejudice arising from the statute of limitations, plaintiffs move the

court to issue a decision on this case before January 15, 2020. In addition, plaintiffs

request that if the action is dismissed as premature, this occur only after Defendants

present the Court and plaintiffs with the adequate alternative forum which Defendants claim

Plaintiffs have, in which the latter can fairly pursue their rights under the RFA. As plaintiffs

have both plead and established, they have been adversely affected and aggrieved by the

final action. However, weeks before the statute runs, to the best of Monte Silver’s

knowledge after his significant inquiry into the matter, he has no alternative forum at all.

Second, Monte Silver, Ltd. has no alternative forum as a matter of law. The underlying

statute imposes the Transition Tax only on shareholders, never on the corporation. Thus it

is impossible for the company to sue for a refund.




                                                2
          Case 1:19-cv-00247-APM Document 27 Filed 12/14/19 Page 3 of 4



      WHEREFORE, plaintiffs respectfully request that the Court expedite its ruling on the

pending motion to dismiss. A proposed order is attached.

                                                Respectfully submitted,


                                                /s/ Stuart J. Bassin

                                                STUART J. BASSIN
                                                The Bassin Law Firm PLLC
                                                1629 K Street, NW, Suite 300
                                                Washington, DC 20006
                                                202/895-0969
                                                sjb@bassinlawfirm.com




                                            3
          Case 1:19-cv-00247-APM Document 27 Filed 12/14/19 Page 4 of 4




                        UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF COLUMBIA


MONTE SILVER and MONTE SILVER,           ) Case No. 1:19-cv-00247-APM
LTD, an Israel corporation,              )
                                         )
                                         )
                           Plaintiffs,
                                         )
        vs.                              )
                                         )
INTERNAL REVENUE SERVICE;                )
UNITED STATES DEPARTMENT OF              ) Judge Amit P. Mehta
THE TREASURY; CHARLES RETTIG, in )
his official capacity as Commissioner of )
Internal Revenue; and STEVEN             )
                                         )
MNUCHIN, in his official capacity as     )
United States Secretary of the Treasury, )
                          Defendants     )
                                         )
                                         )
                                         )
                                         )

                                    ORDER (Proposed)

      The Court grants plaintiffs’ motion to expedite decision.




                                                 ________________________
                                                 Judge Amit P. Mehta




                                             4
